Citation Nr: 1002030	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  04-44 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 60 
percent for focal glomerulosclerosis with hypertension and 
status post myocardial infarction.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
December 1972 and from January 1973 to January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

As support for his claim, the Veteran provided testimony 
before the undersigned Veterans Law Judge at a hearing at the 
RO (Travel Board hearing) in May 2009.  The transcript of the 
hearing has been associated with the claims file and has been 
reviewed. 

Based on testimony provided by the Veteran during the Travel 
Board hearing in May 2009, it appears the Veteran may be 
raising additional claims, including a claim for service 
connection for hypertension or for a separate evaluation for 
hypertension.  Upon a review of the claims file, the Board 
observes that the Veteran was initially granted service 
connection for hypertension in a June 1995 rating decision, 
with a 10 percent disability rating, effective December 28, 
1994.  Upon a diagnosis of the Veteran's current kidney 
disorder as secondary to his service-connected hypertension, 
the RO granted service connection for the kidney disorder in 
a November 1997 rating decision and assigned the disability a 
noncompensable disability rating.  In an August 1998 rating 
decision, the two service-connected disabilities were merged 
and assigned a 30 percent disability rating.  Nevertheless, 
the Board is referring any additional claims to the RO for a 
review as to whether a separate evaluation may be appropriate 
for the Veteran's hypertension and whether an increased 
rating for the disability is warranted.  The Board may not 
entertain an application for review on appeal unless it 
conforms to the law.  38 U.S.C.A. § 7108 (West 2002).  The RO 
has not fully adjudicated any other issue and the Board may 
not unilaterally take jurisdiction of any additional claims.  
The RO should request the Veteran to clearly indicate what 
additional claims, if any, he wishes to pursue.  The RO 
should then take appropriate action to adjudicate these 
claims, if any.  In any event, no other issue is before the 
Board at this time.

The appeal is REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Before addressing the merits of the issues currently on 
appeal, the Board finds that additional development of the 
evidence is required.

Initially, the Veteran contends that he should be entitled to 
a rating in excess of 60 percent for his service-connected 
focal glomerulosclerosis with hypertension and status post 
myocardial infarction.  This disability has been rated under 
38 C.F.R. 
§ 4.115b, Diagnostic Code 7502 (chronic nephritis) and 38 
C.F.R. § 4.104, Diagnostic Code 7006 (myocardial infarction).

Pursuant to Diagnostic Code 7502, chronic nephritis is to be 
rated as renal dysfunction.  38 C.F.R. § 4.115b.  A 60 
percent disability rating for renal dysfunction is warranted 
if there is constant albuminuria with some edema; or definite 
decrease in kidney function; or hypertension at least 40 
percent disabling under Diagnostic Code 7101.  A disability 
rating of 80 percent is warranted if there is persistent 
edema and albuminuria with BUN 40 to 80mg%; or creatinine 4 
to 8 mg%; or generalized poor health characterized by 
lethargy, weakness, anorexia, weight loss, or limitation of 
exertion.  A maximum of 100 percent disability rating is 
warranted when the renal dysfunction requires regular 
dialysis, or precluding more than sedentary activity from one 
of the following: persistent edema and albuminuria; or BUN 
more than 80mg%; or creatinine more than 8mg%; or markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.  38 C.F.R. 
§ 4.115b.  

Under Diagnostic Codes 7006, a 60 percent rating is warranted 
with a history of documented myocardial infarction resulting 
in more than one episode of acute congestive heart failure in 
the past year; or when a workload of greater than 3 metabolic 
equivalents (METs) but not greater than 5 METs that results 
in dyspnea, fatigue, angina, dizziness, or syncope; or when 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A maximum of 100 percent 
rating is warranted with a history of documented myocardial 
infarction resulting in chronic congestive heart failure; or 
when a workload of 3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or when there is left 
ventricular dysfunction with an ejection fraction of less 
than 30 percent.  38 C.F.R. § 4.104.  

In this case, the Board finds that a remand is required to 
provide the Veteran with a VA examination to determine the 
current severity of his service-connected focal 
glomerulosclerosis with hypertension and status post 
myocardial infarction.  In this regard, the Veteran has 
complained of worsening symptoms, including the necessity of 
taking his medication on a daily basis, lethargy, requirement 
of assistance with household chores, weight loss, swelling, 
chest pains, shortness of breath, and an increase in his 
blood pressure.  He also indicated that he may be considering 
dialysis.  See Travel Board hearing transcript dated in May 
2009.  All of these symptoms may be indications that his 
disability has worsened, and an examination is needed to 
determine whether this is the case.  

Furthermore, the Veteran's last VA examination for his 
service-connected disability was in June 2008, over one-and-
a-half years ago, and a more current examination would be 
helpful in deciding his appeal, particularly because the 
Veteran has complained of worsening symptoms.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (determining that the 
Board should have ordered a contemporaneous examination of 
the veteran because a 23-month-old examination was too remote 
in time to adequately support the decision in an appeal for 
an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal the 
current state of claimant's disability, fulfillment of the 
statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of 
the disability since the last examination).    

With respect to the Veteran's claim for TDIU, the Board finds 
this issue to be inextricably intertwined with any questions 
regarding his entitlement to an increased rating for focal 
glomerulosclerosis with hypertension and status post 
myocardial infarction, as a finding that his service-
connected disability has increased in severity could well 
have an impact on the TDIU claim on appeal.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991) (issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue).  Therefore, the Board cannot fairly proceed in 
adjudicating this issue until any outstanding matter with 
regard to the Veteran's claim for an increased rating has 
been resolved.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination, by an appropriate specialist, 
to assess the current severity of his 
service-connected focal glomerulosclerosis 
with hypertension and status post 
myocardial infarction.  The claims folder 
should be made available to the examiner 
for review for the examination, 
particularly a copy of this remand and any 
pertinent treatment and history.  The 
Veteran is hereby advised that failure to 
report for his scheduled VA examination, 
without good cause, may have adverse 
consequences to his claim for a higher 
rating. 

All tests and studies deemed necessary 
should be accomplished, and all special 
tests and clinical findings should be 
reported.  

The examination should include findings 
regarding any manifestations of renal 
dysfunction, including physical symptoms, 
the level of albuminuria, the level of 
creatinine, decrease in kidney function, 
and blood pressure readings and any 
indication of the current severity of the 
Veteran's hypertension.  

The examination also should include 
findings regarding any manifestations of 
the Veteran's myocardial infarction, 
including any physical symptoms and 
metabolic equivalents (METs), by 
laboratory determination.  If a laboratory 
determination of METs cannot be done for 
medical reasons, the medical examiner 
should estimate the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing or shoveling snow) which results 
in dyspnea, fatigue, angina, dizziness, or 
syncope, to allow for evaluation under 
applicable diagnostic rating criteria.  

If possible, the examiner is requested to 
express an opinion as to the impact of the 
manifestations of the service-connected 
focal glomerulosclerosis with hypertension 
and status post myocardial infarction, or 
manifestations that cannot be dissociated 
from those produced by the service-
connected disability, on the Veteran's 
ability to obtain and retain substantially 
gainful employment.  

All findings should be reported in detail, 
and the examiner should provide the 
rationale for any opinions given.

2.  After completing the above 
development, the AOJ should readjudicate 
the Veteran's claim for a disability 
rating in excess of 60 percent for focal 
glomerulosclerosis with hypertension and 
status post myocardial infarction, and his 
claim for entitlement to TDIU due to a 
service-connected disability, in light of 
the VA examination and any additional 
evidence received since the October 2008 
supplemental statement of the case (SSOC).  
If the claims are not granted to the 
Veteran's satisfaction, send him and his 
representative another SSOC and give them 
an opportunity to respond before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


